         Case 4:16-cv-00063-DC-DF Document 44 Filed 12/20/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION


CONCEPCION VELASQUEZ                                §        CIVIL ACTION NO. 4:16-cv-63
                                                    §
VS.                                                 §
                                                    §
KARANJIT SINGH                                      §
D/B/A SAHIAB TRUCKING                               §

     PLAINTIFF’S WITHDRAW OF HIS MOTION TO REINSTATE CASE FOR
   PURPOSES OF ENFORCING THE SETTLEMENT AGREEMENT, MOTION TO
    ENFORCE SETTLEMENT AGREEMENT, AND MOTION FOR SANCTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Concepcion Velasquez files Plaintiff’s Withdraw of his Motion to

Reinstate Case for Purposes of Enforcing the Settlement Agreement, Motion to Enforce

Settlement Agreement, and Motion For Sanctions, would respectfully show the

following:

                                                 I.
                                               NOTICE

        1.1     All issues in Plaintiff’s original motion have been resolved without the

necessity of Court intervention and as such Plaintiff withdraws his motion.




Plaintiff’s Withdraw of his Motion to Reinstate Case for Purposes of Enforcing the   Page 1 of 3
Settlement Agreement, Motion to Enforce Settlement Agreement,
and Motion for Sanctions
         Case 4:16-cv-00063-DC-DF Document 44 Filed 12/20/18 Page 2 of 3



                                        CRAFT LAW FIRM, P.C.

                                        By:      /s/ Mason W. Herring
                                                J. Hunter Craft
                                                Attorney-in-Charge
                                                State Bar No. 24012466
                                                Mason W. Herring
                                                State Bar No. 24071746
                                                2727 Allen Parkway, Suite 1150
                                                Houston, Texas 77019
                                                Telephone: 713.225.0500
                                                Telefax:      713.225.0566
                                                Email:        hcraft@craftlawfirm.com
                                                Email:        mherring@craftlawfirm.com

                                                ATTORNEYS FOR PLAINTIFF




Plaintiff’s Withdraw of his Motion to Reinstate Case for Purposes of Enforcing the   Page 2 of 3
Settlement Agreement, Motion to Enforce Settlement Agreement,
and Motion for Sanctions
         Case 4:16-cv-00063-DC-DF Document 44 Filed 12/20/18 Page 3 of 3



                                     CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing was served on the below counsel via
CM/ECF.

        Bruce A. Koehler
        MOUNCE, GREEN, MYERS, SAFI, PAXSON & GALATZAN
        P.O. Box 1977
        El Paso, TX 79999-1548

                                         /s/Mason W. Herring
                                         Mason W. Herring




Plaintiff’s Withdraw of his Motion to Reinstate Case for Purposes of Enforcing the   Page 3 of 3
Settlement Agreement, Motion to Enforce Settlement Agreement,
and Motion for Sanctions
